Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1-4, 6, 7, 10, 14, 16, 18, 30, 31, 40 and 43 have been amended. Claims 1-43 are allowed.
Allowable Subject Matter
Claims 1-43 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
            When interpreting the current independent claims, in light of the Specification filed on 02/24/2020, the claimed invention is patentably distinct from the prior art of record. In particular, the prior art of record individually or in combination does not disclose or fairly suggest the method of receiving a video generated by a first user at a computing device associated with a second user of a communication platform. The instructions and prior to display the recorded reaction the consent should be granted by the second user to the first user and the portion of the video is determined for which the first user instructed the computing device to record the reaction video is going to be displayed based on displaying the video. The reaction video is send to the first user in response to receiving permission from the second user and this helps to manage the social contract and opting to receive reaction videos from social network and thus allow users to post messages, images, videos and receive comments or like for their post, displaying video to user and this method helps in the communication platform to suspend the writing privileges of the specified user when metrics exceed their thresholds, which prevents the user from sending messages and videos, stop spreading of negative emotions by the specified user. The method allows a sender to better analyze which portion of a video made the recipient happy and which portion of the video made them upset and also the graphical user interface (GUI) shows an anonymous indicator, which when checked shares the user identifiable information (UII) of the first user with the claims 1 and 2 “wherein the first user selects the selected portion prior to transmitting the video to the computing device associated with the second user, and wherein a length of the selected portion is less than a length of the video”; “prompting, by the computing device, based on the instructions and prior to displaying the video on the computing device, the second user to consent to record the reaction video while viewing the selected portion”; in response to determining that the selected portion of the video for which the first user instructed the computing device associated with the second user to record the reaction video is being displayed, activating a camera on board the computing device and facing the second user to record the reaction video”; “in response to recording the reaction video and completing display of the selected portion, requesting consent from the second user to send the reaction video to the first user”; and “in response to receiving consent from the second user, sending the reaction video to the first user” and further the prior art of record does not disclose or fairly suggest the limitations of independent claims 30, 40 and 43 “instructions for capturing a reaction of the second user while viewing a selected portion of the video in a video recording, wherein the first user selects the selected portion prior to transmitting the video to the computing device associated with the second user, and wherein a length of the selected portion is less than a length of the video”; “instructions for determining whether a type of emotion the video generated for the second user is a positive emotion or a negative emotion”; “instructions for transmitting, in response to capturing the reaction video and receiving consent from the second user to send the type of emotion to the first user, the video recording and the type of emotion to the first user.”     
claims 3-29, 31-39 and 41-42 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID R LAZARO/           Primary Examiner, Art Unit 2455